Citation Nr: 0520523	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-06 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus 
disability.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for congestive heart 
failure.

5.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in May 2003, a statement of the case was issued in 
December 2003, and a substantive appeal was received in 
February 2004.

In the March 2003 rating decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD), and the 
veteran perfected a timely appeal.  Prior to certification to 
the Board, in a March 2005 rating decision, the RO granted 
entitlement to service connection for PTSD and assigned a 50 
percent disability rating effective October 28, 2002.  The 
Board finds that the grant of service connection for PTSD 
constitutes a full award of the benefit sought on appeal with 
respect to that issue.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Correspondence from the veteran received 
by the Board in July 2005 requested an increased disability 
rating for PTSD, and claimed entitlement to service 
connection for diabetes.  Thus, these claims are referred to 
the RO for appropriate action.  


FINDINGS OF FACT

On July 13, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of the appeal of the issues of entitlement 
to service connection for hearing loss disability, tinnitus 
disability, asthma, congestive heart failure, and low back 
disability was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of entitlement to service 
connection for hearing loss disability, tinnitus disability, 
asthma, congestive heart failure, and low back disability.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In this case, the veteran has withdrawn his appeal of all 
issues on appeal.  Thus, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to these issues.  Accordingly, the Board does not 
have jurisdiction to review the appeal on these matters and 
they are dismissed.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


